Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-26, in the reply filed on 10/11/2022 is acknowledged.  Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-26 have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-26 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1-26 are drawn to a composition (as an oral form) comprising a caprylic acid triglyceride (caprylic triglycerides are compounds made of naturally occurring fatty acids.  It is made by first separating the fatty acids and glycerol in natural coconut oil.), a cannabinoid whereas the natural cannabinoid compound is of a cannabidiol or tetrahydrocannabinol and a plant based additive such as cinnamon or a terpene (menthol is derived from a natural peppermint whereas menthol is one of the most effective terpenes) (i.e. the claimed active ingredients are naturally-occurring ingredients) [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients.  
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC 102(a)(1) as being anticipated by Sakai et al. (US 4760096).  
A composition comprising a caprylic acid triglyceride within various claimed amount/ranges is claimed. 
Sakai teaches a composition comprising a caprylic acid triglyceride within various claimed amount/ranges (see e.g. claims 10 and 14 of 50 wt% to 65 wt% caprylic acid triglyceride therein) (see entire document including e.g.- title, abstract and claims).   Therefore, the reference is deemed to anticipate the claimed invention. 

Claims 1 and 2 are rejected under 35 USC 102(a)(1) as being anticipated by Pscherer et al. (US 6008248).  
Pscherer teaches a composition comprising a caprylic acid triglyceride within various claimed amount/ranges (see e.g. claim 2 of at least 90 wt% caprylic acid triglyceride therein) (see entire document including e.g.- title, abstract and claims).  
 Therefore, the reference is deemed to anticipate the claimed invention. 	
            With respect to instant claims, please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 USC 103 as being unpatentable over Vangara et al. (US 20160367496). 
Vangara teaches a composition (as an oral form) comprising a caprylic acid triglyceride (see paragraphs 0015, 0090, Table 24 and claims 3), a cannabinoid whereas the natural cannabinoid compound is of a cannabidiol (a purity cannabidiol) or tetrahydrocannabinol (delta-11-tetrahydrocannabinol) (see paragraphs 0002 and 0004) and a plant based additive such as cinnamon or a terpene from menthol or peppermint (menthol is derived from a natural peppermint whereas menthol is one of the most effective terpenes) (see paragraphs 0058, 0086 and 0105) to be administered to a subject for a health benefit such as to treat mood disorders (see entire document including e.g. title, abstract and claims). 
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made a composition (as an oral form) comprising a caprylic acid triglyceride (see paragraphs 0015, 0090, Table 24 and claims 3), a cannabinoid whereas the natural cannabinoid compound is of a cannabidiol (a purity cannabidiol) or tetrahydrocannabinol (delta-11-tetrahydrocannabinol) (see paragraphs 0002 and 0004) and a plant based additive such as cinnamon or a terpene from menthol or peppermint (menthol is derived from a natural peppermint whereas menthol is one of the most effective terpenes) (see paragraphs 0058, 0086 and 0105) to be administered to a subject for a health benefit such as to treat mood disorders based upon the beneficial teachings provided by Vangara as discussed above.  The adjustment of particular conventional working conditions therein (e.g. determining the various effective amount/ranges/ratios of each claimed active ingredient administer and the intrinsic purity of being of the same claimed compounds) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1-26 are rejected under 35 USC 103 as being unpatentable over Woolfe al. (US 20080159961). 
Woolfe teaches a composition comprising a caprylic acid triglyceride (see paragraph 0010), a cannabinoid whereas the natural cannabinoid compound is of a cannabidiol or tetrahydrocannabinol (delta-8-tetrahydrocannabinol) (see paragraphs 0002, 0014 and 0062) and a plant based additive such as a terpene from menthol or peppermint (menthol is derived from a natural peppermint whereas menthol is one of the most effective terpenes) (see paragraphs 0017, 020 and 0053) to be administered to a subject for a health benefit (see entire document including e.g. title, abstract and claims).  
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made a composition (as an oral form) comprising a caprylic acid triglyceride (see paragraph 0010), a cannabinoid whereas the natural cannabinoid compound is of a cannabidiol or tetrahydrocannabinol (delta-8-tetrahydrocannabinol) (see paragraphs 0002, 0014 and 0062) and a plant based additive such as a terpene from menthol or peppermint (menthol is derived from a natural peppermint whereas menthol is one of the most effective terpenes) (see paragraphs 0017, 020 and 0053) to be administered to a subject for a health benefit based upon the beneficial teachings provided by Woolfe as discussed above.  The adjustment of particular conventional working conditions therein (e.g. determining the various effective amount/ranges/ratios of each claimed active ingredient administer and the intrinsic purity of being of the same claimed compounds) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

With respect to the art rejections above, please note that the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             

/MICHAEL BARKER/Primary Examiner, Art Unit 1655